DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 12/9/19, wherein:
Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the wrists according to claim 1”, there is insufficient antecedent and basis for this limitation in the claim.  Noted that claim 2 is independent claim, claim 1 recite “a wrist” which is singular.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(1) as being anticipated by DOI (US 2001/0033144).
As for independent claim 1, DOI discloses a wrist of a robot arm {see at least figures 2-3, wrist 7, figure 28, wrist 207}, the wrist connecting a robot arm whose distal end moves within a predetermined plane {see at least figures 2-3, 28} and an end effector {see at least figure 2-3, holding means 12}, the wrist comprising:
 a proximal end side connecting body connected to the robot arm {see at least figure 2, 3 robot bot 3 comprise the base 4 is attached to a lower arm 5, and upper arm 6 that connected wrist 7 pars. 0076-0078};
 a first wrist link coupled to the proximal end side connecting body so as to be rotatable about a first wrist axis defined in the proximal end side connecting body; a second wrist link coupled to the first wrist link so as to be rotatable about a second wrist axis defined in the first wrist link {see at least {see at least figures 2-3; pars. 0076-0078, figures 2-3, discloses the first link 1 that is connected to the wrist 7, a second link 11 that is connected to the first link 10 }
a distal end side connecting body coupled to the second wrist link so as to be rotatable about a third wrist axis defined in the second wrist link and connected to the end effector {see figures 2-3, 9 at least pars. 0077-0078, 0100 discloses a planet gear 
and a wrist drive device including a drive source that applies rotational power to the first wrist link and an interlock device that interlocks the second wrist link and the distal end side connecting body with rotation of the first wrist link, wherein extending directions of the first wrist axis, the second wrist axis, and the third wrist axis are parallel to the predetermined plane {see at least figures 2-6; pars. 0008-0009, 0013-0014, 0077, 0089}, wherein a distance from the first wrist axis to the second wrist axis and a distance from the second wrist axis to the third wrist axis are equal, and wherein the interlock device causes the second wrist link to rotate by -2α°the second wrist axis and causes the distal end side connecting body to rotate by α°the about the third wrist axis when the first wrist link rotates by arbitrary α° the about the first wrist axis from a state where the first wrist axis and the third wrist axis overlap each other {see at least figures 2-6; pars. 0076-0087 the robot 3 being configured to maintain orientation of a workpiece W, the second link being the same length as first link (which interpreted to be the distance from the first wrist axis to the second wrist axis being equal), the rotation angle of the second link 11 being twice the rotation angle of the first link (interpreted to be second wrist link to rotate by -2α°the second wrist axis …. arbitrary 2α° the about the first wrist axis from a state where the first wrist axis and the third wrist axis overlap each other)}.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 102(1) as being anticipated by HASHIMOTO ET AL (US 2017/0341224).  Herein after HASHIMOTO.
As for independent claim 2, HASHIMOTO discloses a dual arm robot comprising: a pair of robot arms whose distal ends move within a predetermined plane {see figure 1, pars. 0014}; end effectors provided for the respective robot arms {see at least figure 1, par. 0014, end effector 5 is attached to a tip end portion of each robot arms 3 and 4}; the wrists according to claim 1 that connect the robot arms and the end effectors {see at least figure 1, pars. 0014, 0032-0035 discloses wrists 5A, and a controller that controls operations of the robot arms, the end effectors, and the wrists {see at least figure 1, par. 0014}. 
As for dep. claims 3-4, which discloses wherein the controller operates the wrists so that the first wrist axes of both the wrists are located between the second wrist axes of both the wrists, wherein the controller operates the wrists so that the second wrist axes of both the wrists are located between the first wrist axes of both the wrists {see HASHIMOTO at least figure 1, pars. 0014, 0032-0035}. 
As for dep. claim 5, which discloses wherein the controller operates the wrists so that straight lines connecting the first wrist axes and the second wrist axes of both the wrists are parallel to each other {see HASHIMOTO at least figure 1, pars. 0014, 0032-0035}. 
As for dep. claim 6, which discloses wherein the robot arm each include a first link and a second link having a proximal end connected to one of an upper side and a lower side of the first link at a distal end of the first link, and wherein the drive source is attached to the proximal end side connecting body of the wrist so that the drive source is located on the one of the upper side and the lower side with respect to the second link {see HASHIMOTO at least figure 1, pars. 0014, 0032-0035}. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664